      Case 4:19-cr-06063-SMJ   ECF No. 112     filed 07/17/20   PageID.634 Page 1 of 4




1    Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
2    21 N Cascade St
     Kennewick, WA 99336
3    Telephone: (509) 586-3091

4    Attorney for Defendant

5

6                         United States District Court
                         Eastern District of Washington
7                    Before the Hon. Salvador Mendoza, Jr.

8    United States of America,
                                               No. 4:19-CR-06063-SMJ-1
9                                 Plaintiff,
                                               Motion to Continue Pretrial,
10   v.                                        Trial and Extend Deadline to
                                               File Pretrial Motions
11
     Monica Pesina,                       Without oral argument
12                             Defendant. July 31, 2020 at 6:00 PM

13

14        Ms. Pesina, through her attorney of record, moves the Court to

15   continue the pretrial conference date currently set for August 27,

16   2020 to November 12, 2020 and the trial date that is currently set

17   for September 28 to December 7, 2020 at 9:00 AM. Ms. Pesina’s

18   attorney contacted AUSA Stephanie A. Van Marter and counsel

19

20
     Motion to Continue Pretrial,
     Trial, And Extend Deadlines -
     1
      Case 4:19-cr-06063-SMJ   ECF No. 112   filed 07/17/20   PageID.635 Page 2 of 4




1    for the co-defendant, Nick Marchi, and they both do not object to

2    continuing the pretrial conference and trial date.

3      The reason for this request is that Defendant Pesina is

4    attempting to retain private counsel. If she is successful, her new

5    counsel will need additional time to review discovery, investigate

6    her defense, prepare pretrial motions and prepare for trial. Pesina

7    believes a continuance is necessary and acknowledges that any

8    continuance would constitute excludable time under the Speedy

9    Trial Act. Ms. Pesina has signed a statement of reasons in support

10   of her request for a continuance, which will be filed with the Court.

11    Defendant Pesina proposed the following case management

12   deadlines. Her counsel contacted opposing counsel and counsel for

13   co-defendant but has not heard back from them prior to filing this

14   motion.

15   All pretrial motions, including
     discovery motions, Daubert
                                                       October 8, 2020
16   motions, and motions in limine,
     filed
17   PRETRIAL CONFERENCE
                                             Thursday, November 12, 2020
     Deadline for motions to
                                                      RICHLAND
18   continue trial
     CIs’ identities and willingness
19   to be interviewed disclosed to                 November 23, 2020
     Defendant (if applicable)
20
     Motion to Continue Pretrial,
     Trial, And Extend Deadlines -
     2
      Case 4:19-cr-06063-SMJ   ECF No. 112    filed 07/17/20   PageID.636 Page 3 of 4




1    Grand jury transcripts
     produced to Defendant
2          Case Agent:                               November 23, 2020
           CIs:                                      November 23, 2020
3          Other Witnesses:                          November 23, 2020
     Exhibit lists filed and emailed
                                                     November 30, 2020
4    to the Court
     Witness lists filed and
5                                                    November 30, 2020
     emailed to the Court
     Trial briefs, jury instructions,
6    verdict forms, and requested
                                                     November 25, 2020
     voir dire filed and emailed to
7    the Court
     Exhibit binders delivered to all
8                                                    November 25, 2020
     parties and to the Court
     Delivery of JERS-compatible
9    digital evidence files to the                   November 25, 2020
     Courtroom Deputy
10   Trial notices filed with the
                                                     November 25, 2020
     Court
11   Technology readiness meeting
                                                     November 30, 2020
     (in-person)
12                                             Monday, December 7, 2020
     JURY TRIAL
                                                 9:00 AM - Richland
13

14   Dated: July 17, 2020                    Respectfully Submitted,
15                                           s/Adam R. Pechtel
                                             Adam R. Pechtel/ WSBA #43743
16                                           Attorney for Defendant
                                             Pechtel Law PLLC
17                                           21 N Cascade St
                                             Kennewick, WA 99336
18                                           Telephone: (509) 586-3091
                                             Email: adam@pechtellaw.com
19

20
     Motion to Continue Pretrial,
     Trial, And Extend Deadlines -
     3
      Case 4:19-cr-06063-SMJ   ECF No. 112   filed 07/17/20   PageID.637 Page 4 of 4




1

2

3                              SERVICE CERTIFICATE

4    I certify that July 17, 2020, I electronically filed the foregoing with

5    the District Court Clerk using the CM/ECF System, which will

6    send notification of such filing to the following:

7

8    Stephanie A. Van Marter, Assistant United States Attorney

9    Nicholas W. Marchi, Attorney for Nicholas S. Carter, Co-Defendant.

10

11                                       s/Adam R. Pechtel
                                         Adam R. Pechtel/ WSBA #43743
12                                       Attorney for Defendant
                                         Pechtel Law PLLC
13                                       21 N Cascade St
                                         Kennewick, WA 99336
14                                       Telephone: (509) 586-3091
                                         Email: adam@pechtellaw.com
15

16

17

18

19

20
     Motion to Continue Pretrial,
     Trial, And Extend Deadlines -
     4
